Citation Nr: 1142351	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for a depressive disorder, rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to December 1971 and from February 1973 to July 1975.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2008 decision, by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The Board previously remanded this matter in February 2011.  


FINDINGS OF FACT

1.  Since July 7, 2008, the preponderance of the evidence shows that the depressive disorder has, at most, manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  Since July 7, 2008, the preponderance of the evidence shows that the Veteran's depressive disorder is not productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Since July 7, 2008, the criteria for a disability evaluation in excess of 30 percent for a depressive disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9434 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The present matter on appeal arises from the initial grant of service connection; therefore, the notice provided in July 2008, before service connection was granted, was legally sufficient and no further notice is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed. VA has obtained the Veteran's service and post-service treatment records, and he has been afforded appropriate VA examinations.  Further, the Veteran has not identified, nor does the record suggest, additional records VA should seek to obtain on his behalf.  Also, the Veteran has declined a Board hearing in connection with his claim and the RO has substantially, if not fully, complied with the Board's February 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Essentially, the Board has no notice of any additional relevant evidence not of record, and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance with the development of evidence is required. 

By way of history, an October 2008 rating decision granted the Veteran service connection for a depressive disorder, assigning a 10 percent disability evaluation, effective July 7, 2008.  The Veteran perfected appellate review of this initial disability evaluation and, in February 2011, the Board remanded the claim for additional development.  In August 2011, the RO granted an initial 30 percent disability evaluation for the condition.  The matter has now been returned to the Board for appellate review.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's service connected depressive disorder is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When VA assigns a disability evaluation for a psychiatric disability, the symptoms enumerated in the general rating criteria must be fully considered.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  This inquiry must consider the specific Veteran's psychiatric symptomatology, to include the frequency, severity and duration, to determine the severity any social and/or occupational impairment.  38 C.F.R. § 4.126; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, VA is not restricted to considering the specific symptom enumerated in the general rating schedule when assigning a psychiatric disability evaluation for the indicated symptoms provide general examples of the type, degree or effect that would warrant a particular rating.  See Sellers, 372 F.3d at 1326-27; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002); VAOPGCPREC 10-95 (Mar. 31, 1995).  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

A May 2008 VA initial psychiatric assessment, documents his account of day-long episodes of depression that occurred monthly, his poor self-image and difficulties associated with social interactions, to include the absence of close friendships.  While mild anxiety, avoidance behaviors and episodic intrusive thoughts, to include guilt, were noted as relevant psychiatric manifestations, the Veteran's condition did not result in sleep impairment, homicidal/suicidal ideation or negatively impact his employment.  The Veteran's Global Assessment of Functioning (GAF) was 60.  Relevant psychiatric treatment records, dated until July 2008, are generally consistent with these findings and not GAF scores of 65; however, as conveyed at his most recent VA examination, the Veteran determined that he did not need regular psychiatric treatment after approximately July 2008.  

The Veteran was provided a VA examination in October 2008.  During the examination, the Veteran again detailed day-long episodes of depression that occurred monthly and difficulties associated with social interactions, to include relationships with significant others; nevertheless, the condition did not manifest in violence, impairment related to impulse control or memory, or cause more than mildly decreased occupational functioning (he was employed on a full-time basis).  Upon considering his account of symptomatology, relevant medical evidence and current examination findings, the examiner opined that psychiatric symptoms mildly and transiently impaired the Veteran's social and occupational functioning.  The Veteran's GAF score was 65.  

In response to the Board remand, the Veteran was provided a March 2011 VA examination.  At this time, the Veteran detailed psychiatric symptoms, to include depression, irritability, a poor-self image and periodic hopelessness and cry spells, and confirmed the absence of any psychiatric treatment after the year 2008, as he felt such was unnecessary.  The examiner detailed the Veteran's isolative behaviors, decreased interest in hobbies, sleep impairment (i.e. an inability to sleep more than six hours per night), distrust of males, resulting in the absence of any male friendships, and his close relationship with his former spouse.  On mental status examination, the Veteran presented (I) a constricted affect, (II) a contemptuous attitude and (III) an anxious mood, without any memory or concentration impairment.  Further, while he was laid-off for a five month period for business reasons, the examiner and Veteran indicated psychiatric symptoms did not prevent gainful employment or, in any significant way, negatively impact occupational functioning.  Relying on his account of symptomatology, relevant medical evidence and current examination finding, the examiner opined that the Veteran's psychiatric symptoms were mild-to-moderate in nature.  The Veteran's GAF score was 60.  

	Merits

Since July 7, 2008, the Board finds that the preponderance of the evidence shows that Veteran's depressive disorder does not meet the criteria for a disability evaluation in excess of 30 percent.  

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, to include depression and irritability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has also provided a competent and credible assessment that the nature, extent and severity of his psychiatric symptoms did not necessitate regular psychiatric treatment after 2008.  Essentially, the Veteran has provided a competent, credible and highly probative account that his of psychiatric symptoms are fairly mild in nature.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The evidence, to include October 2008 and February 2011 VA examination reports, indicate that anxiety, depression and a constricted affect are manifestations of the psychiatric disability; however, the condition has not resulted in any speech, memory or thought impairment.  Further, while the May 2008 VA psychiatric treatment record clearly documents the Veteran's history of multiple divorces, self-isolative behaviors and his account of having no friendships, only a few months later, in October 2008, he affirmed having friends and indicated recently beginning to establish a relationship with a significant other.  What is more, in February 2011, the evidence reflects that he maintains a close relationship with his former spouse.  With regard to occupational functioning, the evidence reflects, at most, mild-to-moderate impairment and does not even suggest psychiatric symptoms have prevented gainful employment or caused absence from employment.  Consistent with the other evidence of record, his GAF scores also strongly suggest the Veteran's psychiatric symptoms manifest in no more than mild occupational and social impairment.  Moreover, a review of the record documents the Veteran being continually oriented to all spheres and not having any instance(s) of hallucinations, delusions or suicidal/homicidal ideation.  Simply put, based on the evidence of record, medical and lay, the Veteran's psychiatric symptomatology is most closely approximated by a 30 percent disability evaluation and does not meet the criteria for a disability evaluation in excess of such rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Thus, the Board must deny the claim for a higher initial disability evaluation for a depressive disorder, rated 30 percent disabling.  

	Extraschedular Consideration 

Additionally, the Board has considered whether the Veteran's psychiatric condition warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluation contemplate the level of the Veteran's psychiatric disability.  There is evidence that psychiatric symptomatology manifest in, at most, mild social and occupational impairment; however, the Board finds that based on the evidence of record, medical and lay, the symptomatology associated with the Veteran's disability is contemplated by the rating presently assigned and the relevant rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

      Total Disability Evaluation (TDIU) Consideration

In evaluation the Veteran's present claim, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but the record does not indicate nor does the Veteran contend that his psychiatric condition has rendered him unemployable.  In fact, at his most recent VA examination, the Veteran indicated that he was laid off for a five month period because his employer experienced a decline in business.  Further, the evidence of record indicates that the Veteran has otherwise been employed throughout period under review and that his psychiatric symptoms have not prevented him from obtaining substantially gainful employment.  Thus, the Board need not address the assignment of a TDIU at this time.  Finally, in making the determinations herein, the Board has without question considered and applied the reasonable doubt doctrine, as appropriate; however, this does not result in a result more favorable than outlined above.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher initial disability evaluation for a depressive disorder, rated 30 percent disabling, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


